Opinion:
PER CURIAM.
This cause was before the court during the December, 1922, term (65 Mont. 414, 211 Pac. 353).
When the remittitur went down the district court sustained defendants’ demurrer agreeably to the direction of this court. The plaintiff refused to plead further, whereupon judgment was entered in favor of defendants, and from that judgment the plaintiff has appealed.
By agreement of counsel the briefs which were filed in the former appeal have been used in this one. These have been supported by oral argument.
Further consideration only serves to satisfy us that the opinion delivered when the cause was here before is correct, and, except as to the concluding paragraph which gives directions to the court below, we now adopt it in full as our opinion in the instant case.
The judgment is affirmed.

Affirmed.